DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 4 March 2020, which has been placed of record and entered in the file.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 30 January 2020 and 3 June 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because in lines 2 and 3, the phrase “empty bottles carriers” is awkward and inconsistent with “empty carriers” recited earlier in the claim.  It is suggested that “empty bottles carriers” be changed to --empty carriers--.  Appropriate correction is required.
Claim 2 is objected to because it depends from itself.  It is suggested that claim 2 be amended to depend from claim 1.  Appropriate correction is required.
Claim 3 is objected to because it depends from itself.  It is suggested that claim 3 be amended to depend from claim 2.  Appropriate correction is required.
Claim 4 is objected to because it depends from itself.  It is suggested that claim 4 be amended to depend from claim 3.  Appropriate correction is required.
Claim 12 is objected to because in lines 1 and 2, “the larger case” is inaccurate and should be changed to --the larger case conveyor assembly--.  Appropriate correction is required.
Claim 17 is objected to because in line 21, “adapted remove” should be changed to --adapted to remove--.  Appropriate correction is required.
Claim 17 is objected to because in the claim does not end with a period, rather it ends with a semi-colon.  Appropriate correction is required.
Claim 17 is objected to because in the claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krones AG, YouTube video, Verpackungsstraβe Varioline - Meistert alle Verpackungsaufgaben (hereinafter Krones).
Attention is directed to the annotated screen shot from the Krones video (which is available to the public before the effective filing date), as well as the additional screen shots below.
Regarding claim 1, the Krones video discloses a packaging machine having offset paths (dotted lines in the annotated screen shot below) comprising: a first path (on the right-hand side of the annotated screen shot) for moving empty carriers and transforming the empty bottles scarriers from a folded carrier first position to an unfolded carrier second position (a review of the video shows the carriers being picked up from a first, storage position and transferred to a second, unfolding position), wherein the unfolded carrier second position is adapted to receive bottles in slots defined by the carrier after installation into larger cases; and a second path (on the left-hand side of the annotated screen shot) offset from the first path for moving larger cases and transforming the cases from a folded first position to an unfolded second position (a review of the video shows the large cases 
Regarding claim 2, the Krone video discloses the packaging machine having offset paths of Claim [[2]] 1, further comprising: a combined pathway (the dotted line running left to right in the annotated screen shot below) extending downstream from a junction of the first and 15second paths defined by a combining assembly (shown in the annotated screen shot below).
Regarding claim 3, the Krone video discloses the packaging machine having offset paths of Claim [[3]] 2, further comprising: an x-axis associated with the first and second paths; a y-axis associated with the first and second paths; a z-axis associated with the first and second paths; and a first carrier storage assembly defining a first portion of the first path permitting directional movement along the y-axis and remaining constant relative to the x-axis and the z-axis (in the video, the empty carriers are vertically stacked flat, and it is shown that the empty carriers are first lifted out of stacks in what is considered to be the y-axis).


[AltContent: arrow][AltContent: arrow]	x-axis								z-axis

    PNG
    media_image1.png
    824
    1658
    media_image1.png
    Greyscale

X-axis and z-axis depicted when relevant for claims 3-5.  The y-axis would extend 90 degrees relative to both the x-axis and z-axis.
Regarding claim 4, the Krone video discloses the packaging machine having offset paths of Claim [[4]] 3, further comprising: a first suction assembly (see annotated below) defining a second portion of the first path permitting directional movement along the x-axis and the y-axis and remaining constant relative to the z-axis.






[AltContent: arrow][AltContent: arrow]x-axis									z-axis
[AltContent: arrow][AltContent: textbox (1st suction assembly)]
    PNG
    media_image2.png
    827
    1306
    media_image2.png
    Greyscale


Screen shot showing empty carriers being removed from stacks and transferred to unfolding location.  Note the x-axis and z-axis relevant for claims 3-5. The y-axis would extend 90 degrees relative to both the x-axis and z-axis.

Regarding claim 5, the Krone video discloses the packaging machine having offset paths of Claim 4, further comprising: a second suction assembly defining a third portion of the first path permitting directional movement along the y-axis and remaining constant relative to the x-axis (the video shows around 0:15 seconds through 0:17 seconds of the 1:11 minute video that the second suction assembly (see screen shot below) 

    PNG
    media_image3.png
    823
    1320
    media_image3.png
    Greyscale

Screen shot showing empty carriers being removed from stacks and transferred to unfolding location.
Regarding claim 13, the Krone video discloses the packaging machine having offset paths of Claim 2, further comprising: an x-axis associated with the first and second paths;  25a y-axis associated with the first and second paths; a z-axis associated with the first and second paths (see the annotated screen shot below); and a large case loading module (on the left hand side of the annotated screen shot below) defining a first portion of the second path permitting movement of the larger cases in a direction along the y-axis and substantially precluding movement of the larger cases 
Regarding claim 14, the Krone video discloses the packaging machine having offset paths of Claim 13, further comprising: 5a large case folding module defining a second portion of the second path permitting movement of the larger cases in a direction along the x-axis, y-axis, and z-axis (the video shows (around 0:22 seconds through 0.35 seconds of the 1:11 minute video) that the cases are pushed both in the x-axis, the y-axis and lifted in the z-axis).
Regarding claim 15, the Krone video discloses the packaging machine having offset paths of Claim 14, further 10comprising a larger case conveyor assembly (starting at around 0:35 of the 1:11 minute video) defining a third portion of the second path permitting movement of the larger cases in a direction along the x- axis and substantially precluding movement relative to the y-axis and the z-axis (the video beginning around 0:35 seconds of the 1:11 minute video shows the cases moving in the x-axis).


[AltContent: arrow][AltContent: arrow]	y-axis								x-axis

    PNG
    media_image1.png
    824
    1658
    media_image1.png
    Greyscale

X-axis and y-axis depicted when relevant for claims 13-15.  The z-axis would extend 90 degrees relative to both the x-axis and y-axis.






[AltContent: arrow]
			x-axis																				y-axis
[AltContent: arrow]
    PNG
    media_image4.png
    822
    1306
    media_image4.png
    Greyscale

Screen shot showing empty large cases being removed from stacks and transferred to unfolding location.  X-axis and y-axis depicted when relevant for claims 13-15.  The z-axis would extend 90 degrees relative to both the x-axis and y-axis.




    PNG
    media_image5.png
    821
    1313
    media_image5.png
    Greyscale

Screen shot showing unfolded carriers being inserted into unfolded large cases.  Also note stacks of flat empty carriers and removed empty carriers.


    PNG
    media_image6.png
    818
    1309
    media_image6.png
    Greyscale

Screen shot showing bottles being transferred from bottle conveyor into slots of bottle carriers that have been inserted into large cases.

Regarding claim 17, the Krone video discloses a packaging machine having offset first and second paths (dotted lines in annotated screen shot below), wherein the machine is configured to load empty bottle carriers into a multi-pack case (as seen in the video), the 20machine comprising: 

    PNG
    media_image1.png
    824
    1658
    media_image1.png
    Greyscale
a first portion of the packaging machine associated with forming empty bottle carriers along the first path (right-hand side of the annotated screen shot above); an upstream direction and a downstream direction associated with the first path (along the dotted line on the right-hand side of the annotated screen shot above), wherein empty bottle carriers move from an folded state to an unfolded and 25formed state (see below annotated screen shot screen shot showing unfolded empty carriers being moved from unfolding position in preparing for insertion into unfolded large cases); 
[AltContent: arrow][AltContent: textbox (Carrier 1st moving assembly)][AltContent: arrow][AltContent: textbox (Carrier storage assembly)]
    PNG
    media_image2.png
    827
    1306
    media_image2.png
    Greyscale

wherein the first portion of the packaging machine includes: a carrier storage assembly (see annotated screen shot above) adapted to receive folded and empty storage bottle carriers; and 51a carrier first moving assembly downstream from the storage assembly, wherein the carrier first moving assembly and the storage assembly cooperate to move at least one folded and empty bottle carrier (see annotated screen shot above); a second portion of the machine associated with forming the case along 5the second path (see annotated screen shot below); 
[AltContent: arrow][AltContent: textbox (Case moving assembly)][AltContent: arrow][AltContent: textbox (Case loading module)]
    PNG
    media_image7.png
    822
    1303
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Case unfolding assembly)][AltContent: arrow][AltContent: textbox (Case loading module)]
    PNG
    media_image4.png
    822
    1306
    media_image4.png
    Greyscale

Annotated screen shot B
to remove at least one empty folded case from the plurality of empty folded cases; a case unfolding assembly (see annotated screen shot B above) positioned downstream from the case moving assembly; and a combining assembly located at a junction of the first path for the empty 15bottle carriers and the second path for empty cases (see annotated screen shot below), wherein a plurality of formed empty bottle carriers are placed into the case at the combining assembly (as shown in the video).

    PNG
    media_image1.png
    824
    1658
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st carrier moving assembly)][AltContent: textbox (2nd carrier moving assembly)]
    PNG
    media_image8.png
    828
    1306
    media_image8.png
    Greyscale


Regarding claim 18, the Krone video discloses the packaging machine of Claim 17, wherein the first portion of the machine further comprises: 20a carrier second moving assembly (see annotated screen shot above) downstream from the carrier first moving assembly (see annotated screen shot above), wherein the carrier first and second moving assemblies cooperate to transform the carrier from the folded state to a semi-unfolded state (as seen in the video).
Allowable Subject Matter
Claims 6-12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 June 2021